Exhibit 10.1

 

 

HICKOK INCORPORATED
AMENDED AND RESTATED
2013 OMNIBUS EQUITY PLAN

 

ARTICLE 1 

General Purpose of Plan; Definitions

 

1.1 Name and Purposes. The name of this plan is the Hickok Incorporated Amended
and Restated 2013 Omnibus Equity Plan. The purpose of this Plan is to enable
Hickok Incorporated and its Affiliates to: (i) attract and retain skilled and
qualified officers, employees, consultants and directors who are expected to
contribute to the Company’s success by providing long-term incentive
compensation opportunities competitive with those made available by other
companies; (ii) motivate participants to achieve the long-term success and
growth of the Company; (iii) facilitate ownership of shares of the Company; and
(iv) align the interests of the participants with those of the Company’s
Shareholders.

 

1.2 Certain Definitions. Unless the context otherwise indicates, the following
words used herein shall have the following meanings whenever used in this
instrument:

 

 

(a)

“Affiliate” means, with respect to any entity, any entity directly or indirectly
controlling, controlled by, or under common control with such entity within the
meaning of Section 414(b) or 414(c) of the Code.

 

 

(b)

“Award” means any grant under this Plan of a Common Share, Stock Option, Stock
Appreciation Right, Restricted Share, Restricted Share Unit or Performance Share
to any Plan participant.

 

 

(c)

“Board of Directors” means the Board of Directors of the Company, as constituted
from time to time.

 

 

(d)

“Change in Control” is defined in Section 11.1.

 

 

(e)

“Code” means the Internal Revenue Code of 1986, as amended, and any lawful
regulations or guidance promulgated thereunder. Whenever reference is made to a
specific Internal Revenue Code section, such reference shall be deemed to be a
reference to any successor Internal Revenue Code section or sections with the
same or similar purpose.

 

 

(f)

“Committee” means the entity administering this Plan as provided in Section 2.1.

 

 

(g)

“Common Shares” means the Class A common shares, without par value, of the
Company.

 

 

--------------------------------------------------------------------------------

 

 

 

(h)

“Company” means Hickok Incorporated, a corporation organized under the laws of
the State of Ohio and, except for purposes of determining whether a Change in
Control has occurred, any corporation or entity that is a successor to Hickok
Incorporated or substantially all of the assets of Hickok Incorporated and that
assumes the obligations of Hickok Incorporated under this Plan by operation of
law or otherwise.

 

 

(i)

“Date of Grant” means the date on which the Committee grants an Award.

 

 

(j)

“Director” means a member of the Board of Directors.

 

 

(k)

“Disability” means a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months which: (i) renders a participant unable to
engage in any substantial gainful activity; or (ii) results in a participant
receiving income replacement benefits for at least 3 months under an accident
and health plan sponsored by the Company or an Affiliate.

 

 

(l)

“Early Retirement” means a participant’s retirement from active employment or
active directorship with the Company or an Affiliate on and after the later of
attainment of age 62 or the completion of 20 years of service.

 

 

(m)

“Effective Date” is defined in Section 17.1.

 

 

(n)

“Eligible Director” is defined in Article 4.

 

 

(o)

“Employment” as used herein (whether or not capitalized) shall be deemed to
refer to (i) a participant’s employment if the participant is an employee of the
Company or any of its Affiliates, (ii) a participant’s services as a consultant,
if the participant as a consultant to the Company or its Affiliates and (iii) a
participant’s services as a non-employee director, if the participant is a
non-employee member of the Board of Directors; provided that, for any Award that
is or becomes subject to Section 409A of the Code, termination of employment
means a “separation from service” under Section 409A of the Code.

 

 

(p)

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
lawful regulations or guidance promulgated thereunder.

 

 

(q)

“Exercise Price” means the purchase price of a Share pursuant to a Stock Option
or the base value for measuring the appreciation of a Stock Appreciation Right.

 

2

--------------------------------------------------------------------------------

 

 

 

(r)

“Fair Market Value” means the closing price of a Share displayed on the OTC
Markets, or, if applicable, on a national securities exchange on which the
Common Shares are principally traded, on the date for which the determination of
Fair Market Value is made, or, if there are no sales of Common Shares on such
date, then on the most recent immediately preceding date on which there were any
sales of Common Shares. If the Common Shares are not, or cease to be, traded on
a national securities exchange, or displayed or published on the OTC Markets,
the “Fair Market Value” of Common Shares shall be determined pursuant to a
reasonable valuation method prescribed by the Committee. Notwithstanding the
foregoing, as of any date, the “Fair Market Value” of Common Shares shall be
determined in a manner consistent with Section 409A of the Code and the guidance
thereunder.

 

 

(s)

“Non-Qualified Stock Option” means a Stock Option that: (i) is governed by
Section 83 of the Code; and (ii) does not meet the requirements of Section 422
of the Code.

 

 

(t)

“Normal Retirement” means retirement from active employment or active
directorship with the Company or an Affiliate on or after attainment of age 65.

 

 

(u)

“Outside Director” means a Director who meets the definitions of the term
“non-employee director” set forth in Rule 16b 3, or any successor definitions
adopted by the Securities and Exchange Commission and similar requirements under
any other applicable laws and regulations.

 

 

(v)

“Performance Shares” is defined in Article 8.

 

 

(w)

“Plan” means this Hickok Incorporated Amended and Restated 2013 Omnibus Equity
Plan, as amended from time to time.

 

 

(x)

“Plan Year” means the calendar year.

 

 

(y)

“Restricted Share Units” is defined in Article 7.

 

 

(z)

“Restricted Shares” is defined in Article 7.

 

 

(aa)

“Retirement” means Normal Retirement or Early Retirement.

 

 

(bb)

“Rule 16b-3” is defined in Article 16.

 

 

(cc)

“Section 16 Person” means a person subject to potential liability under Section
16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company.

 

3

--------------------------------------------------------------------------------

 

 

 

(dd)

“Share” or “Shares” mean one or more of the Common Shares.

 

 

(ee)

“Shareholder” means an individual or entity that owns one or more Shares.

 

 

(ff)

“Stock Appreciation Rights” and “SARs” mean any right pursuant to an Award
granted under Article 6.

 

 

(gg)

“Stock Option” means any right to purchase a specified number of Shares at a
specified price which is granted pursuant to Article 5.

 

 

(hh)

“Stock Power” means a power of attorney executed by a participant and delivered
to the Company which authorizes the Company to transfer ownership of Restricted
Shares, Performance Shares or Common Shares from the participant to the Company
or a third party.

 

 

(ii)

“Vested” means, with respect to a Common Share, when the Common Share has been
awarded; with respect to a Stock Option, that the time has been reached when the
option to purchase Shares first becomes exercisable; with respect to a Stock
Appreciation Right, when the Stock Appreciation Right first becomes exercisable
for payment; with respect to Restricted Shares, when the Shares are no longer
subject to forfeiture and restrictions on transferability; with respect to
Restricted Share Units and Performance Shares, when the units or Shares are no
longer subject to forfeiture and are convertible to Shares. The words “Vest” and
“Vesting” have meanings correlative to the foregoing.

 

ARTICLE 2 

Administration

 

2.1 Authority and Duties of the Committee.

 

 

(a)

The Plan shall be administered by a Committee of at least three who are
appointed by the Board of Directors from time to time. Unless otherwise
determined by the Board of Directors, the Compensation Committee shall serve as
the Committee, and all of the members of the Committee shall be Outside
Directors. Notwithstanding the requirement that the Committee consist
exclusively of Outside Directors, no action or determination by the Committee or
an individual then considered to be an Outside Director shall be deemed void
because a member of the Committee or such individual fails to satisfy the
requirements for being an Outside Director, except to the extent required by
applicable law.

 

4

--------------------------------------------------------------------------------

 

 

 

(b)

The Committee has the power and authority to grant Awards pursuant to the terms
of this Plan to officers, employees, consultants and Eligible Directors.

 

 

(c)

The Committee has the sole and exclusive authority, subject to any limitations
specifically set forth in this Plan, to:

 

 

(i)

select the officers, employees, consultants and Eligible Directors to whom
Awards are granted;

 

 

(ii)

determine the types of Awards granted and the timing of such Awards;

 

 

(iii)

determine the number of Shares to be covered by each Award granted hereunder;

 

 

(iv)

determine the other terms and conditions, not inconsistent with the terms of
this Plan and any operative employment or other agreement, of any Award granted
hereunder; such terms and conditions include, but are not limited to, the
Exercise Price, the time or times when Options or Stock Appreciation Rights may
be exercised (which may be based on performance objectives), any Vesting,
acceleration or waiver of forfeiture restrictions, any performance criteria
applicable to an Award, and any restriction or limitation regarding any Option
or Stock Appreciation Right or the Common Shares relating thereto, based in each
case on such factors as the Committee, in its sole discretion, shall determine;

 

 

(v)

determine whether any conditions or objectives related to Awards have been met;

 

 

(vi)

subsequently modify or waive any terms and conditions of Awards, not
inconsistent with the requirements under Section 409A of the Code or the terms
of this Plan and any operative employment or other agreement;

 

 

(vii)

adopt, alter and repeal such administrative rules, guidelines and practices
governing this Plan as it deems advisable from time to time;

 

 

(viii)

promulgate such administrative forms as they from time to time deem necessary or
appropriate for administration of the Plan;

 

5

--------------------------------------------------------------------------------

 

 

 

(ix)

construe, interpret, administer and implement the terms and provisions of this
Plan, any Award and any related agreements;

 

 

(x)

correct any defect, supply any omission and reconcile any inconsistency in or
between the Plan, any Award and any related agreements;

 

 

(xi)

prescribe any legends to be affixed to certificates representing Shares or other
interests granted or issued under the Plan; and

 

 

(xii)

otherwise supervise the administration of this Plan.

 

 

(d)

The Committee shall confer with the Board of Directors regarding the Committee’s
intentions prior to making grants under this Plan. Notwithstanding the
foregoing, all decisions made by the Committee pursuant to the provisions of
this Plan are final and binding on all persons, including the Company, its
Shareholders and participants, but may be made by their terms subject to
ratification or approval by, the Board of Directors, another committee of the
Board of Directors or Shareholders.

 

 

(e)

The Company shall furnish the Committee with such clerical and other assistance
as is necessary for the performance of the Committee’s duties under the Plan.

 

2.2 Delegation of Duties. The Committee may delegate ministerial duties to any
other person or persons, and it may employ attorneys, consultants, accountants
or other professional advisers for purposes of plan administration at the
expense of the Company.

 

2.3 Limitation of Liability. Members of the Board of Directors, members of the
Committee and Company employees who are their designees acting under this Plan
shall be fully protected in relying in good faith upon the advice of counsel and
shall incur no liability except for gross or willful misconduct in the
performance of their duties hereunder.

 

ARTICLE 3 

Stock Subject to Plan

 

3.1 Total Shares Limitation. Subject to the provisions of this Article, the
maximum number of Shares that may be issued pursuant to Awards granted under
this Plan is 400,000, which may be treasury or authorized but unissued Shares.

 

3.2 Participant Limitation. The aggregate number of Shares underlying Awards
granted under this Plan to any participant in any Plan Year (including but not
limited to Awards of Options and SARs), regardless of whether such Awards are
thereafter canceled, forfeited or terminated, shall not exceed 50,000 Shares.
The foregoing annual limitation is intended to include the grant of all Awards.

 

6

--------------------------------------------------------------------------------

 

 

3.3 Awards Not Exercised; Effect of Receipt of Shares. If any outstanding Award,
or portion thereof, expires, or is terminated, canceled or forfeited, the Shares
that would otherwise be issuable with respect to the unexercised portion of such
expired, terminated, canceled or forfeited Award shall be available for
subsequent Awards under this Plan. If the Exercise Price of an Award is paid in
Shares, Shares underlying the exercised portion of an SAR are not issued upon
exercise of the SAR, Shares are withheld to satisfy an individual participant’s
tax obligations or Shares are repurchased by the Company on the open market with
respect to Awards under this Plan, the Shares received, not issued, withheld or
repurchased by the Company in connection therewith shall not be added to the
maximum aggregate number of Shares which may be issued under Section 3.1.

 

3.4 Dilution and Other Adjustments. In the event that the Committee determines
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, redesignation, reclassification, merger,
consolidation, liquidation, split-up, reverse split, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then the Committee shall, in such manner as it
deems equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the limitations set forth above
and (iv) the purchase or Exercise Price or any performance objective with
respect to any Award; provided, however, that the number of Shares or other
securities covered by any Award or to which such Award relates is always a whole
number. Notwithstanding the foregoing, the foregoing adjustments shall be made
in compliance with Section 409A of the Code, to the extent necessary to avoid
its application or avoid adverse tax consequences thereunder.

 

ARTICLE 4 

Participants

 

4.1 Eligibility. Officers, all other active common law employees of the Company
or any of its Affiliates, consultants and Outside Directors (each an “Eligible
Director”) who are selected by the Committee in its sole discretion are eligible
to participate in this Plan. (See Article 13 and Article 17 with respect to the
Shareholder approval requirement).

 

4.2 Award Agreements. Awards are contingent upon the participant’s execution of
a written agreement in a form prescribed by the Committee. Execution of an award
agreement shall constitute the participant’s irrevocable agreement to, and
acceptance of, the terms and conditions of the Award set forth in such agreement
and of the terms and conditions of the Plan applicable to such Award. Award
agreements may differ from time to time and from participant to participant.

 

7

--------------------------------------------------------------------------------

 

 

ARTICLE 5 

Stock Option Awards

 

5.1 Option Grant. Each Stock Option granted under this Plan will be evidenced by
minutes of a meeting, or by a unanimous written consent without a meeting, of
the Committee and by a written agreement dated as of the Date of Grant and
executed by the Company and by the appropriate participant.

 

5.2 Terms and Conditions of Grants. Stock Options granted under this Plan are
subject to the following terms and conditions and may contain such additional
terms, conditions, restrictions and contingencies with respect to exercisability
and/or with respect to the Shares acquired upon exercise as may be provided in
the relevant agreement evidencing the Stock Options, so long as such terms and
conditions are not inconsistent with the terms of this Plan and any operative
employment or other agreement, as the Committee deems desirable:

 

 

(a)

Exercise Price. Subject to Section 3.4, the Exercise Price will never be less
than 100% of the Fair Market Value of the Shares on the Date of Grant. If a
variable Exercise Price is specified at the time of grant, the Exercise Price
may vary pursuant to a formula or other method established by the Committee;
provided, however, that such formula or method will provide for a minimum
Exercise Price equal to the Fair Market Value of the Shares on the Date of
Grant. Except as otherwise provided in Section 3.4, no subsequent amendment of
an outstanding Stock Option may reduce the Exercise Price to less than 100% of
the Fair Market Value of the Shares on the Date of Grant. Nothing in this
Section 5.2(a) shall be construed as limiting the Committee’s authority to grant
premium price Stock Options which do not become exercisable until the Fair
Market Value of the underlying Shares exceeds a specified percentage (e.g.,
110%) of the Exercise Price; provided, however, that such percentage will never
be less than 100%.

 

 

(b)

Option Term. Any unexercised portion of a Stock Option granted hereunder shall
expire at the end of the stated term of the Stock Option. The Committee shall
determine the term of each Stock Option at the time of grant, which term shall
not exceed 10 years from the Date of Grant. If a definite term is not specified
by the Committee at the time of grant, then the term is deemed to be 10 years.
Nothing in this Section 5.2(b) shall be construed as limiting the Committee’s
authority to grant Stock Options with a term shorter than 10 years.

 

 

(c)

Vesting. Stock Options, or portions thereof, are exercisable at such time or
times as determined by the Committee in its discretion at or after grant. If the
Committee provides that any Stock Option becomes Vested over a period of time,
in full or in installments, the Committee may waive or accelerate such Vesting
provisions at any time.

 

8

--------------------------------------------------------------------------------

 

 

 

(d)

Method of Exercise. Vested portions of any Stock Option may be exercised in
whole or in part at any time during the option term by giving written notice of
exercise to the Company specifying the number of Shares to be purchased. The
notice must be given by or on behalf of a person entitled to exercise the Stock
Option, accompanied by payment in full of the Exercise Price, along with any tax
withholding pursuant to Article 15. Subject to the approval of the Committee,
the Exercise Price may be paid:

 

 

(i)

in cash in any manner satisfactory to the Committee;

 

 

(ii)

by tendering (by either actual delivery of Shares or by attestation)
unrestricted Shares that are owned on the date of exercise by the person
entitled to exercise the Stock Option having an aggregate Fair Market Value on
the date of exercise equal to the Exercise Price applicable to such Stock Option
exercise;

 

 

(iii)

by a combination of cash and unrestricted Shares that are owned on the date of
exercise by the person entitled to exercise the Stock Option; and

 

 

(iv)

by another method permitted by law and affirmatively approved by the Committee
which assures full and immediate payment or satisfaction of the Exercise Price.

 

The Committee may withhold its approval for any method of payment for any
reason, in its sole discretion, including but not limited to concerns that the
proposed method of payment will result in adverse financial accounting treatment
or adverse tax treatment for the Company or a participant.

 

 

(e)

Issuance of Shares. The Company will issue or cause to be issued Shares as soon
as practicable upon exercise of the Option. No Shares will be issued until full
payment has been made. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a Shareholder will exist with respect
to the Shares, notwithstanding the exercise of the Option.

 

 

(f)

Limitation on Gain. Nothing in this Article 5 shall be construed as prohibiting
the Committee from granting Stock Options subject to a limit on the gain that
may be realized upon exercise of such Stock Options. Any such limit shall be
explicitly provided for in the relevant plan agreement.

 

9

--------------------------------------------------------------------------------

 

 

 

(g)

Form. Each Stock Option granted under the Plan shall be deemed to be a
Non-Qualified Stock Option and shall not be considered an “incentive stock
option” for purposes of Section 422 of the Code.

 

 

(h)

Special Limitations on Stock Option Awards. Unless an Award agreement approved
by the Committee provides otherwise, Stock Options awarded under this Plan are
intended to meet the requirements for exclusion from coverage under Section 409A
of the Code and all Stock Option Awards shall be construed and administered
accordingly.

 

5.3 Termination of Grants Prior to Expiration. Unless otherwise provided in an
Award, employment or other agreement entered into between the optionee and the
Company and approved by the Committee, either before or after the Date of Grant,
the following early termination provisions apply to all Stock Options:

 

 

(a)

Termination by Death. If an optionee’s employment or directorship with the
Company or its Affiliates terminates by reason of his or her death, all Stock
Options held by such optionee will immediately become Vested, but thereafter may
only be exercised (by the legal representative of the optionee’s estate, or by
the legatee or heir of the optionee pursuant to a will or the laws of descent
and distribution) for a period of one year (or such other period as the
Committee may specify at or after the time of grant) from the date of such
death, or until the expiration of the original term of the Stock Option,
whichever period is shorter.

 

 

(b)

Termination by Reason of Disability. If an optionee’s employment or directorship
with the Company or its Affiliates terminates by reason of his or her
Disability, all Stock Options held by such optionee will immediately become
Vested, but thereafter may only be exercised for a period of one year (or such
other period as the Committee may specify at or after the time of grant) from
the date of such termination of employment, or until the expiration of the
original term of the Stock Option, whichever period is shorter. If the optionee
dies within such one year period (or such other period as applicable), any
unexercised Stock Option held by such optionee will thereafter be exercisable by
the legal representative of the optionee’s estate, or by the legatee or heir of
the optionee pursuant to a will or the laws of descent and distribution, for the
greater of the remainder of the one year period (or other period as applicable)
or for a period of 12 months from the date of such death, but in no event shall
any portion of the Stock Option be exercisable after its original stated
expiration date.

 

10

--------------------------------------------------------------------------------

 

 

 

(c)

Termination by Reason of Retirement. If an optionee’s employment or directorship
with the Company or its Affiliates terminates by reason of his or her
Retirement, all Stock Options held by such optionee immediately become Vested
but thereafter may only be exercised for a period of two years (or such other
period as the Committee may specify at or after the time of grant) from the date
of such Retirement, or until the expiration of the original term of the Stock
Option, whichever period is shorter. If the optionee dies within such two year
period (or such other period as applicable), any unexercised Stock Option held
by such optionee will thereafter be exercisable by the legal representative of
the optionee’s estate, or by the legatee or heir of the optionee pursuant to a
will or the laws of descent and distribution, for the greater of the remainder
of the two year period (or such other period as applicable) or for a period of
12 months from the date of such death, but in no event shall any portion of the
Stock Option be exercisable after its original stated expiration date.

 

 

(d)

Other Terminations. If an optionee’s employment or directorship with the Company
or its Affiliates is terminated for reasons other than his or her death,
Disability or Retirement, all Stock Options (or portions thereof) which have not
been exercised, whether Vested or not, are automatically forfeited immediately
upon termination, except as otherwise provided in the relevant agreement
evidencing the Stock Options.

 

ARTICLE 6 

Stock Appreciation Rights

 

6.1 SAR Grant and Agreement. Stock Appreciation Rights may be granted under this
Plan, either independently or in conjunction with the grant of a Stock Option.
Each SAR granted under this Plan will be evidenced by minutes of a meeting, or
by a unanimous written consent without a meeting, of the Committee and by a
written agreement dated as of the Date of Grant and executed by the Company and
by the appropriate participant. Subject to Section 3.4, the Exercise Price of an
SAR will never be less than 100% of the Fair Market Value of the Shares on the
Date of Grant.

 

6.2 SARs Granted in Conjunction with Option. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option granted under this
Plan at the same time, and subject to the same terms and conditions, as the
grant of the Stock Option, and will be subject to the following terms and
conditions:

 

 

(a)

Term. Each Stock Appreciation Right, or applicable portion thereof, granted with
respect to a given Stock Option or portion thereof terminates and is no longer
exercisable upon the termination or exercise of the related Stock Option, or
applicable portion thereof.

 

11

--------------------------------------------------------------------------------

 

 

 

(b)

Exercisability. A Stock Appreciation Right is exercisable only at such time or
times and to the extent that the Stock Option to which it relates is Vested and
exercisable in accordance with the provisions of Article 5 or otherwise as the
Committee may determine at or after the time of grant.

 

 

(c)

Method of Exercise. A Stock Appreciation Right may be exercised by the surrender
of the applicable portion of the related Stock Option. Stock Options which have
been so surrendered, in whole or in part, are no longer exercisable to the
extent the related Stock Appreciation Rights have been exercised and are deemed
to have been exercised for the purpose of the limitation set forth in Article 3
on the number of Shares to be issued under this Plan, but only to the extent of
the number of Shares actually issued under the Stock Appreciation Right at the
time of exercise. Upon the exercise of a Stock Appreciation Right, subject to
satisfaction of tax withholding requirements pursuant to Article 15, the holder
of the Stock Appreciation Right is entitled to receive Shares equal in value to
the excess of the Fair Market Value of a Share on the exercise date over the
Exercise Price per Share specified in the related Stock Option, multiplied by
the number of Shares in respect of which the Stock Appreciation Right is
exercised. At any time the Exercise Price per Share of the related Stock Option
exceeds the Fair Market Value of one Share, the holder of the Stock Appreciation
Right shall not be permitted to exercise such right.

 

6.3 Independent SARs. Stock Appreciation Rights may be granted without related
Stock Options, and independent Stock Appreciation Rights will be subject to the
following terms and conditions:

 

 

(a)

Term. Any unexercised portion of an independent Stock Appreciation Right granted
hereunder shall expire at the end of the stated term of the Stock Appreciation
Right. The Committee shall determine the term of each Stock Appreciation Right
at the time of grant, which term shall not exceed ten years from the Date of
Grant. The Committee may extend the term of a Stock Appreciation Right, in its
discretion, but not beyond a date later than the earlier of (i) the latest date
upon which the Stock Appreciation Right could have expired by its original terms
under any circumstances or (ii) the date immediately prior to the tenth
anniversary of the original Date of Grant. If a definite term is not specified
by the Committee at the time of grant, then the term is deemed to be ten years.

 

 

(b)

Exercisability. A Stock Appreciation Right is exercisable, in whole or in part,
at such time or times as determined by the Committee at or after the time of
grant.

 

12

--------------------------------------------------------------------------------

 

 

 

(c)

Method of Exercise. A Stock Appreciation Right may be exercised in whole or in
part during the term by giving written notice of exercise to the Company
specifying the number of Shares in respect of which the Stock Appreciation Right
is being exercised. The notice must be given by or on behalf of a person
entitled to exercise the Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, subject to satisfaction of tax withholding requirements
pursuant to Article 15, the holder of the Stock Appreciation Right is entitled
to receive Shares equal in value to the excess of the Fair Market Value of a
Share on the exercise date over the Exercise Price multiplied by the number of
Stock Appreciation Rights being exercised. At any time the Fair Market Value of
a Share on a proposed exercise date does not exceed the Exercise Price, the
holder of the Stock Appreciation Right shall not be permitted to exercise such
right.

 

 

(d)

Early Termination Prior to Expiration. Unless otherwise provided in an Award,
employment or other agreement entered into between the holder of the Stock
Appreciation Right and the Company and approved by the Committee, either before
or after the Date of Grant, the early termination provisions set forth in
Section 5.3 as applied to Stock Options will apply to independent Stock
Appreciation Rights.

 

6.4 Other Terms and Conditions of SAR Grants. Stock Appreciation Rights are
subject to such other terms and conditions, not inconsistent with the provisions
of this Plan and any operative employment or other agreement, as are determined
from time to time by the Committee.

 

6.5 Special Limitations on SAR Awards. Unless an Award agreement approved by the
Committee provides otherwise, Stock Appreciation Rights awarded under this Plan
are intended to meet the requirements for exclusion from coverage under Section
409A of the Code and all Stock Appreciation Rights Awards shall be construed and
administered accordingly.

 

ARTICLE 7 

Restricted Share and Restricted Share Unit Awards

 

7.1 Restricted Share Grants and Agreements. Restricted Share Awards consist of
Shares which are issued by the Company to a participant at no cost or at a
purchase price determined by the Committee which may be below their Fair Market
Value but which are subject to forfeiture and restrictions on their sale or
other transfer by the participant. Each Restricted Share Award granted under
this Plan will be evidenced by minutes of a meeting, or by a unanimous written
consent without a meeting, of the Committee and by a written agreement dated as
of the Date of Grant and executed by the Company and by the participant. The
timing of Restricted Share Awards and the number of Shares to be issued (subject
to Section 3.2) are to be determined by the Committee in its discretion. By
accepting a grant of Restricted Shares, the participant consents to any tax
withholding as provided in Article 15.

 

13

--------------------------------------------------------------------------------

 

 

7.2 Terms and Conditions of Restricted Share Grants. Restricted Shares granted
under this Plan are subject to the following terms and conditions, which, except
as otherwise provided herein, need not be the same for each participant, and may
contain such additional terms, conditions, restrictions and contingencies not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:

 

 

(a)

Purchase Price. The Committee shall determine the prices, if any, at which
Restricted Shares are to be issued to a participant, which may vary from time to
time and from participant to participant and which may be below the Fair Market
Value of such Restricted Shares at the Date of Grant.

 

 

(b)

Restrictions. All Restricted Shares issued under this Plan will be subject to
such restrictions as the Committee may determine, which may include, without
limitation, the following:

 

 

(i)

a prohibition against the sale, transfer, pledge or other encumbrance of the
Restricted Shares, such prohibition to lapse at such time or times as the
Committee determines (whether in installments, at the time of the death,
Disability or Retirement of the holder of such shares, or otherwise, but subject
to the Change in Control provisions in Article 11);

 

 

(ii)

a requirement that the participant forfeit such Restricted Shares in the event
of termination of the participant’s employment or directorship with the Company
or its Affiliates prior to Vesting;

 

 

(iii)

a prohibition against employment or retention of the participant by any
competitor of the Company or its Affiliates, or against dissemination by the
participant of any secret or confidential information belonging to the Company
or an Affiliate;

 

 

(iv)

any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of the OTC Markets or
a national stock exchange or transaction reporting system upon which such
Restricted Shares are then listed or quoted and any state laws, rules and
regulations, including “blue sky” laws; and

 

 

(v)

such additional restrictions as are required to avoid adverse tax consequences
under Section 409A of the Code.

 

14

--------------------------------------------------------------------------------

 

 

The Committee may at any time waive such restrictions or accelerate the date or
dates on which the restrictions will lapse. However, if the Committee determines
that restrictions lapse upon the attainment of specified performance objectives,
then the provisions of Sections 8.2 and 8.3 will apply.

 

 

(c)

Delivery of Shares. Restricted Shares will be registered in the name of the
participant and deposited, together with a Stock Power, with the Company. Each
such certificate will bear a legend in substantially the following form:

 

 

(i)

“The transferability of this certificate and the Common Shares represented by it
are subject to the terms and conditions (including conditions of forfeiture)
contained in the Hickok Incorporated Amended and Restated 2013 Omnibus Equity
Plan and an agreement entered into between the registered owner and the Company.
A copy of this Plan and agreement are on file in the office of the Secretary of
the Company.”

 

 

(ii)

At the end of any time period during which the Restricted Shares are subject to
forfeiture and restrictions on transfer, and after any tax withholding, such
Shares will be delivered free of all restrictions (except for any pursuant to
Section 14.2) to the participant or other appropriate person and with the
foregoing legend removed.

 

 

(d)

Forfeiture of Shares. If a participant who holds Restricted Shares fails to
satisfy the restrictions, Vesting requirements and other conditions relating to
the Restricted Shares prior to the lapse, satisfaction or waiver of such
restrictions and conditions, except as may otherwise be determined by the
Committee, the participant shall forfeit the Shares and transfer them back to
the Company in exchange for a refund of any consideration paid by the
participant or such other amount which may be specifically set forth in the
Award agreement. A participant shall execute and deliver to the Company one or
more Stock Powers with respect to Restricted Shares granted to such participant.

 

 

(e)

Voting and Other Rights. During any period in which Restricted Shares are
subject to forfeiture and restrictions on transfer, the participant holding such
Restricted Shares shall have all the rights of a Shareholder with respect to
such Shares, including, without limitation, the right to vote such Shares and
the right to receive any dividends paid with respect to such Shares.

 

15

--------------------------------------------------------------------------------

 

 

7.3 Restricted Share Unit Awards and Agreements. Restricted Share Unit Awards
consist of Shares, cash or a combination of both that will be issued or paid to
a participant at a future time or times at no cost or, or with respect to
Shares, at a purchase price determined by the Committee that may be below their
Fair Market Value if continued employment, continued directorship and/or other
terms and conditions specified by the Committee are satisfied. The Committee may
determine on the Date of Grant or at any time thereafter whether any payment
made with respect to a Restricted Share Unit granted under this Plan will be
paid in Shares, cash or a combination of Shares and cash. Each Restricted Share
Unit Award granted under this Plan will be evidenced by minutes of a meeting, or
by a unanimous written consent without a meeting, of the Committee and by a
written agreement dated as of the Date of Grant and executed by the Company and
the Plan participant. The timing of Restricted Share Unit Awards and the number
of Restricted Share Units to be awarded (subject to Section 3.2) are to be
determined by the Committee in its sole discretion. By accepting a Restricted
Share Unit Award, the participant agrees to remit to the Company when due any
tax withholding as provided in Article 15.

 

7.4 Terms and Conditions of Restricted Share Unit Awards. Restricted Share Unit
Awards are subject to the following terms and conditions, which, except as
otherwise provided herein, need not be the same for each participant, and may
contain such additional terms, conditions, restrictions and contingencies not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:

 

 

(a)

Purchase Price. With respect to Restricted Share Units payable in Shares, the
Committee shall determine the purchase price, if any, at which Shares are to be
issued to a participant after the Vesting of the Restricted Share Units, which
purchase price may vary from time to time and among participants and which may
be below the Fair Market Value of Shares at the Date of Grant.

 

 

(b)

Restrictions. All Restricted Share Units awarded under this Plan will be subject
to such restrictions as the Committee may determine, which may include, without
limitation, the following:

 

 

(i)

a prohibition against the sale, transfer, pledge or other encumbrance of the
Restricted Share Unit;

 

 

(ii)

a requirement that the participant forfeit such Restricted Share Unit in the
event of termination of the participant’s employment or directorship with the
Company or its Affiliates prior to Vesting;

 

 

(iii)

a prohibition against employment of the participant by, or provision of services
by the participant to, any competitor of the Company or its Affiliates, or
against dissemination by the participant of any secret or confidential
information belonging to the Company or an Affiliate;

 

 

(iv)

any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of the OTC Markets or
a national stock exchange or transaction reporting system upon which the Common
Shares are then listed or quoted and any state laws, rules and interpretations,
including “blue sky” laws; and

 

16

--------------------------------------------------------------------------------

 

 

 

(v)

such additional restrictions as are required to avoid adverse tax consequences
under Section 409A of the Code.

 

Subject to any requirements of Section 409A of the Code to avoid adverse tax
consequences thereunder, the Committee may at any time waive such restrictions
or accelerate the date or dates on which the restrictions will lapse.

 

 

(a)

Performance-Based Restrictions. The Committee may, in its sole discretion,
provide restrictions that lapse upon the attainment of specified performance
objectives. In such case, the provisions of Sections 8.2 and 8.3 will apply
(including, but not limited to, the enumerated performance objectives).

 

 

(b)

Voting and Other Rights. A participant holding Restricted Share Units shall not
be deemed to be a Shareholder solely because of such units. Such participant
shall have no rights of a Shareholder with respect to such units; provided,
however, that an Award agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that would
become payable upon vesting of a Restricted Share Unit Award.

 

 

(c)

Lapse of Restrictions. If a participant who holds Restricted Share Units
satisfies the restrictions and other conditions relating to the Restricted Share
Units prior to the lapse or waiver of such restrictions and conditions, the
Restricted Share Units shall be converted to, or replaced with, Shares, which
are free of all restrictions except for any restrictions pursuant to Section
14.2, or paid in cash or a combination of Shares and cash.

 

 

(d)

Delivery of Shares. Any Shares delivered or cash paid to a participant with
respect to any Restricted Stock Unit in which the restrictions lapse, are
satisfied or are waived shall be delivered or paid to such participant prior to
fifteenth day of the third month of the taxable year following the taxable year
in which such restrictions lapse, are satisfied or waived. Any such Shares will
be registered in the name of the participant and will be free of all
restrictions except for any restrictions pursuant to Section 14.2.

 

 

(e)

Forfeiture of Restricted Share Units. If a participant who holds Restricted
Share Units fails to satisfy the restrictions, Vesting requirements and other
conditions relating to the Restricted Share Units prior to the lapse,
satisfaction or waiver of such restrictions and conditions, except as may
otherwise be determined by the Committee, the participant shall forfeit the
Restricted Share Units.

 

17

--------------------------------------------------------------------------------

 

 

 

(f)

Termination. A Restricted Share Unit Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified on
the Date of Grant or upon the termination of employment or directorship of the
participant during the time period or periods specified by the Committee during
which any performance objectives must be met (the “Performance Period”). If a
participant’s employment or directorship with the Company or its Affiliates
terminates by reason of his or her death, Disability or Retirement, the
Committee in its discretion at or after the Date of Grant may determine that the
participant (or the heir, legatee or legal representative of the participant’s
estate) will receive a distribution of Shares or cash in an amount which is not
more than the number of Shares or cash amount that would have been earned by the
participant if 100% of the performance objectives for the current Performance
Period had been achieved prorated based on the ratio of the number of months of
active employment in the Performance Period to the total number of months in the
Performance Period. Subject to 16.8(c), any distribution of Shares or cash
pursuant to this Section 7.4(h) shall be made no later than the fifteenth day of
the third month of the taxable year following the taxable year in which such
participant’s termination of employment occurs.

 

7.5 Special Limitations on Restricted Share and Restricted Share Unit Awards.
Unless an Award agreement approved by the Committee provides otherwise,
Restricted Share and Restricted Share Units awarded under this Plan are intended
to meet the requirements for exclusion from coverage under Section 409A of the
Code and all Restricted Share Unit Awards shall be construed and administered
accordingly.

 

7.6 Time Vesting of Restricted Share and Restricted Share Unit Awards.
Restricted Shares or Restricted Share Units, or portions thereof, are
exercisable at such time or times as determined by the Committee in its
discretion at or after grant, subject to the restrictions on time Vesting set
forth in this Section. If the Committee provides that any Restricted Shares or
Restricted Share Unit Awards become Vested over time (with or without a
performance component), the Committee may waive or accelerate such Vesting
provisions at any time, subject to the restrictions on time Vesting set forth in
this Section.

 

ARTICLE 8 

Performance Share Awards

 

8.1 Performance Share Awards and Agreements. A Performance Share Award is a
right to receive Shares in the future conditioned upon the attainment of
specified performance objectives and such other conditions, restrictions and
contingencies as the Committee may determine. Each Performance Share Award
granted under this Plan will be evidenced by minutes of a meeting, or by a
unanimous written consent without a meeting, of the Committee and by a written
agreement dated as of the Date of Grant and executed by the Company and by the
Plan participant. The time at which Performance Share Awards will Vest and the
number of Shares covered by each Award (subject to Section 3.2) are to be
determined by the Committee in its discretion. By accepting a grant of
Performance Shares, the participant agrees to remit to the Company when due any
tax withholding as provided in Article 15.

 

18

--------------------------------------------------------------------------------

 

 

8.2 Performance Objectives. At the time of grant of a Performance Share Award,
the Committee will specify the performance objectives which, depending on the
extent to which they are met, will determine the number of Shares that will be
distributed to the participant. The Committee will also specify the time period
or periods (the “Performance Period”) during which the performance objectives
must be met. The Committee may use performance objectives based on any measure,
including without limitation one or more of the following: stock price, market
share, sales, earnings per share, return on equity, costs, earnings, capital
adjusted pre-tax earnings (economic profit), net income, operating income,
performance profit (operating income minus an allocated charge approximating the
Company’s cost of capital, before or after tax), gross margin, revenue, working
capital, total assets, net assets, stockholders’ equity and cash flow. The
Committee may designate a single goal criterion or multiple goal criteria for
performance measurement purposes. Performance measurement may be based on
absolute Company, business unit or divisional performance and/or on performance
as compared with that of other publicly-traded companies. The performance
objectives and periods need not be the same for each participant nor for each
Award.

 

8.3 Adjustment of Performance Objectives. The Committee may modify, amend or
otherwise adjust the performance objectives specified for outstanding
Performance Share Awards if it determines that an adjustment would be consistent
with the objectives of this Plan and taking into account the interests of the
participants and the public Shareholders of the Company. The types of events
which could cause an adjustment in the performance objectives include, without
limitation, accounting changes which substantially affect the determination of
performance objectives, changes in applicable laws or regulations which affect
the performance objectives, and divisive corporate reorganizations, including
spin-offs and other distributions of property or stock.

 

8.4 Other Terms and Conditions. Performance Share Awards granted under this Plan
are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies not inconsistent
with the terms of this Plan and any operative employment or other agreement as
the Committee deems desirable:

 

 

(a)

Delivery of Shares. As soon as practicable after the applicable Performance
Period has ended (but in no event later than the fifteenth day of the third
month of the taxable year following the taxable year in which the Performance
Period ends), the participant will receive a distribution of the number of
Shares earned during the Performance Period, depending upon the extent to which
the applicable performance objectives were achieved. Such Shares will be
registered in the name of the participant and will be free of all restrictions
except for any restrictions pursuant to Section 14.2.

 

19

--------------------------------------------------------------------------------

 

 

 

(b)

Termination. A Performance Share Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified at
the time of grant or upon the termination of employment or directorship of the
participant during the Performance Period. If a participant’s employment or
directorship with the Company or its Affiliates terminates by reason of his or
her death, Disability or Retirement, the Committee in its discretion at or after
the time of grant may determine, notwithstanding any Vesting requirements under
Section 8.4(a), that the participant (or the heir, legatee or legal
representative of the participant’s estate) will receive a distribution of a
portion of the participant’s then-outstanding Performance Share Awards in an
amount which is not more than the number of shares which would have been earned
by the participant if 100% of the performance objectives for the current
Performance Period had been achieved prorated based on the ratio of the number
of months of active employment in the Performance Period to the total number of
months in the Performance Period. Subject to 16.8(c), any distribution of Shares
pursuant to this Section 8.4(b) shall be made no later than the fifteenth day of
the third month of the taxable year following the taxable year in which such
participant’s termination of employment occurs.

 

 

(c)

Voting and Other Rights. Awards of Performance Shares do not provide the
participant with voting rights or rights to dividends prior to the participant
becoming the holder of record of Shares issued pursuant to an Award; provided,
however, that an Award agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that would
become payable upon vesting of a Performance Share Award. Prior to the issuance
of Shares, Performance Share Awards may not be sold, transferred, pledged,
assigned or otherwise encumbered.

 

8.5 Time Vesting of Performance Share Awards. Performance Share Awards, or
portions thereof, are exercisable at such time or times as determined by the
Committee in its discretion at or after grant, subject to the restrictions on
time Vesting set forth in this Section. If the Committee provides that any
Performance Shares become Vested over time (accelerated by a performance
component), the Committee may waive or accelerate such Vesting provisions at any
time, subject to the restrictions on time Vesting set forth in this Section.

 

8.6 Special Limitations on Performance Share Awards. Unless an Award agreement
approved by the Committee provides otherwise, Performance Shares awarded under
this Plan are intended to meet the requirements for exclusion from coverage
under Section 409A of the Code and all Performance Share Awards shall be
construed and administered accordingly.

 

20

--------------------------------------------------------------------------------

 

 

ARTICLE 9 

Common Share Awards

 

9.1 Terms and Conditions of Common Share Awards.

 

 

(a)

Purpose. Common Shares may be granted in consideration of services rendered to
the Company by a participant.

 

 

(b)

Vesting. Common Shares shall be fully vested upon their grant to a participant.

 

 

(c)

Delivery. Common Shares granted to a participant shall be distributed to such
participant as soon as administratively practicable, but in no event later than
the fifteenth day of the third month of the taxable year following the taxable
year in which the Date of Grant occurs.

 

ARTICLE 10 

Transfers and Leaves of Absence

 

10.1 Transfer of Participant. For purposes of this Plan, the transfer of a
participant among the Company and its Affiliates is deemed not to be a
termination of employment.

 

10.2 Effect of Leaves of Absence. For purposes of this Plan, the following
leaves of absence are deemed not to be a termination of employment:

 

 

(a)

a leave of absence, approved in writing by the Company, for military service,
sickness or any other purpose approved by the Company, if the period of such
leave does not exceed 90 days;

 

 

(b)

a leave of absence in excess of 90 days, approved in writing by the Company, but
only if the employee’s right to reemployment is guaranteed either by a statute
or by contract, and provided that, in the case of any such leave of absence, the
employee returns to work within 30 days after the end of such leave; and

 

 

(c)

subject to Section 409A of the Code, any other absence determined by the
Committee in its discretion not to constitute a termination of employment.

 

21

--------------------------------------------------------------------------------

 

 

ARTICLE 11 

Effect of Change in Control

 

11.1 Change in Control Defined. “Change in Control” means the occurrence of any
of the following: (i) the receipt by the Company of a Schedule 13D or other
advice indicating that a person, or any member of a “group,” is the “beneficial
owner” (as those terms are defined in Rule 13d 3 under the Exchange Act) of
fifty percent (50%) or more of the voting power of the Company; (ii) the first
purchase of shares pursuant to a tender offer or exchange (other than a tender
offer of exchange by the Company or its Affiliates) for all or any amount of
Common Shares or any class or any securities convertible into such Common
Shares, the results of which would make the offeror and/or its affiliates the
beneficial owners of fifty percent (50%) or more of the voting power of the
Company; (iii) the date of the approval by Shareholders of an agreement
providing for any consolidation or merger of the Company in which the Company
will not be the continuing or surviving corporation or pursuant to which shares
of capital stock of any class, or any securities convertible into such capital
stock, of the Company would be converted into cash, securities, or other
property, other than a merger or consolidation of the Company with an Affiliate
or in which the holders of all of the Shares of all classes of the Company’s
capital stock immediately prior to the merger or consolidation would own at
least a majority of the voting power of the surviving corporation (or the direct
or indirect parent company of the surviving corporation) immediately after the
merger or consolidation; (iv) the date of the approval by Shareholders of any
sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company; (v)
the adoption of any plan or proposal for the liquidation (but not a partial
liquidation) or dissolution of the Company; or (vi) such other event as the
Committee shall, in its sole and absolute discretion, deem to be a “Change in
Control.”

 

11.2 Acceleration of Award. Except as otherwise provided in this Plan or an
Award agreement and to the extent it would not trigger adverse taxation under
Section 409A of the Code, immediately upon the occurrence of a Change in
Control:

 

 

(a)

all outstanding Stock Options automatically become fully exercisable;

 

 

(b)

all Restricted Share Awards automatically become fully Vested;

 

 

(c)

all Restricted Share Unit Awards automatically become fully Vested (or, if such
Restricted Share Unit Awards are subject to performance-based restrictions,
shall become Vested on a pro-rated basis as described in Section 11.2(d)) and,
to the extent Vested, convertible to Shares at the election of the holder;

 

 

(d)

all participants holding Performance Share Awards become entitled to receive a
partial payout in an amount which is the number of Shares which would have been
earned by the participant if 100% of the performance objectives for the current
Performance Period had been achieved pro-rated based on the ratio of the number
of months of active employment in the Performance Period to the total number of
months in the Performance Period; and

 

 

(e)

Stock Appreciation Rights automatically become fully Vested and fully
exercisable.

 

22

--------------------------------------------------------------------------------

 

 

ARTICLE 12 

Transferability of Awards

 

12.1 Awards Are Non-Transferable. Except as provided in Sections 12.2 and 12.3,
Awards are non-transferable and any attempts to assign, pledge, hypothecate or
otherwise alienate or encumber (whether by operation of law or otherwise) any
Award shall be null and void.

 

12.2 Inter-Vivos Exercise of Awards. During a participant’s lifetime, Awards are
exercisable only by the participant or, as permitted by applicable law and
notwithstanding Section 12.1 to the contrary, the participant’s guardian or
other legal representative.

 

12.3 Limited Transferability of Certain Awards. Notwithstanding Section 12.1 to
the contrary, Awards may be transferred by will and by the laws of descent and
distribution. Moreover, the Committee, in its discretion, may allow at or after
the time of grant the transferability of Awards which are Vested, provided that
the permitted transfer is made (a) to the Company (for example in the case of
forfeiture of Restricted Shares), an Affiliate or a person acting as the agent
of the foregoing or which is otherwise determined by the Committee to be in the
interests of the Company; or (b) by the participant for no consideration to
Immediate Family Members or to a bona fide trust, partnership or other entity
controlled by and for the benefit of one or more Immediate Family Members.
“Immediate Family Members” means the participant’s spouse, children,
stepchildren, parents, stepparents, siblings (including half brothers and
sisters), in-laws and other individuals who have a relationship to the
participant arising because of a legal adoption. The Committee in its discretion
may impose additional terms and conditions upon transferability.

 

ARTICLE 13 

Amendment and Discontinuation

 

13.1 Amendment or Discontinuation of this Plan. The Board of Directors may
amend, alter, or discontinue this Plan at any time, provided that no amendment,
alteration, or discontinuance may be made:

 

 

(a)

which would materially and adversely affect the rights of a participant under
any Award granted prior to the date such action is adopted by the Board of
Directors without the participant’s written consent thereto; and

 

 

(b)

without Shareholder approval, if Shareholder approval is required under
applicable laws, regulations or exchange requirements.

 

However, unless Shareholder approval is obtained, no amendment shall increase
the aggregate number of Shares that may be issued under the Plan, or shall
permit the Exercise Price of outstanding Stock Options or Stock Appreciation
Rights to be reduced, except as permitted by Section 3.4.

 

23

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, this Plan may be amended without affecting
participants’ consent to: (i) comply with any law; (ii) preserve any intended
favorable tax effects for the Company, the Plan or participants; or (iii) avoid
any unintended unfavorable tax effects for the Company, the Plan or
participants.

 

13.2 Amendment of Grants. The Committee may amend, prospectively or
retroactively, the terms of any outstanding Award, provided that no such
amendment may be inconsistent with the terms of this Plan (specifically
including the prohibition on granting Stock Options or Stock Appreciation Rights
with an Exercise Price less than 100% of the Fair Market Value of the Common
Shares on the Date of Grant) or would materially and adversely affect the rights
of any holder without his or her written consent.

 

ARTICLE 14 

Share Certificates

 

14.1 Delivery of Share Certificates. The Company is not required to issue or
deliver any certificates for Shares issuable with respect to Awards under this
Plan prior to the fulfillment of all of the following conditions:

 

 

(a)

payment in full for the Shares and for any tax withholding (See Article 15);

 

 

(b)

completion of any registration or other qualification of such Shares under any
Federal or state laws or under the rulings or regulations of the Securities and
Exchange Commission or any other regulating body which the Committee in its
discretion deems necessary or advisable;

 

 

(c)

if applicable, admission of such Shares to listing on any stock exchange on
which the Shares are listed;

 

 

(d)

in the event the Shares are not registered under the Securities Act of 1933,
qualification as a private placement under said Act;

 

 

(e)

obtaining of any approval or other clearance from any Federal or state
governmental agency which the Committee in its discretion determines to be
necessary or advisable; and

 

 

(f)

the Committee is fully satisfied that the issuance and delivery of Shares under
this Plan is in compliance with applicable Federal, state or local law, rule,
regulation or ordinance or any rule or regulation of any other regulating body,
for which the Committee may seek approval of counsel for the Company.

 

24

--------------------------------------------------------------------------------

 

 

14.2 Applicable Restrictions on Shares. Shares issued with respect to Awards may
be subject to such stock transfer orders and other restrictions as the Committee
may determine necessary or advisable under any applicable Federal or state
securities law rules, regulations and other requirements, the rules, regulations
and other requirements of the OTC Markets or any stock exchange upon which the
Shares are then-listed, and any other applicable Federal or state law and will
include any restrictive legends the Committee may deem appropriate to include.

 

14.3 Book Entry. In lieu of the issuance of stock certificates evidencing
Shares, the Company may use a “book entry” system in which a computerized or
manual entry is made in the records of the Company to evidence the issuance of
such Shares. Such Company records are, absent manifest error, binding on all
parties.

 

ARTICLE 15 

Tax Withholding

 

15.1 In General. The Committee shall cause the Company or Affiliate to withhold
any taxes which it determines it is required by law or required by the terms of
this Plan to withhold in connection with any payments incident to this Plan. The
participant or other recipient shall provide the Committee with such Stock
Powers and additional information or documentation as may be necessary for the
Committee to discharge its obligations under this Section.

 

15.2 Delivery of Withholding Proceeds. The Committee shall cause the Company or
Affiliate to deliver withholding proceeds to the Internal Revenue Service and/or
other taxing authority.

 

ARTICLE 16 

General Provisions

 

16.1 No Implied Rights to Awards, Employment or Directorship. No potential
participant has any claim or right to be granted an Award under this Plan, and
there is no obligation of uniformity of treatment of participants under this
Plan. Neither this Plan nor any Award thereunder shall be construed as giving
any individual any right to continued employment or continued directorship with
the Company or any Affiliate. The Plan does not constitute a contract of
employment, and the Company and each Affiliate expressly reserve the right at
any time to terminate employees free from liability, or any claim, under this
Plan, except as may be specifically provided in this Plan or in an Award
agreement.

 

16.2 Other Compensation Plans. Nothing contained in this Plan prevents the Board
of Directors from adopting other or additional compensation arrangements,
subject to Shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

16.3 Rule 16b-3 Compliance. The Plan is intended to comply with all applicable
conditions of Rule 16b 3 of the Exchange Act, as such rule may be amended from
time to time (“Rule 16b 3”). All transactions involving any participant subject
to Section 16(a) shall be subject to the conditions set forth in Rule 16b 3,
regardless of whether such conditions are expressly set forth in this Plan. Any
provision of this Plan that is contrary to Rule 16b 3 does not apply to such
participants.

 

25

--------------------------------------------------------------------------------

 

 

16.4 Successors. All obligations of the Company with respect to Awards granted
under this Plan are binding on any successor to the Company, whether as a result
of a direct or indirect purchase, merger, consolidation or otherwise of all or
substantially all of the business and/or assets of the Company.

 

16.5 Severability. In the event any provision of this Plan, or the application
thereof to any person or circumstances, is held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of
this Plan, or other applications, and this Plan is to be construed and enforced
as if the illegal or invalid provision had not been included.

 

16.6 Governing Law. To the extent not preempted by Federal law, this Plan and
all Award agreements pursuant thereto are construed in accordance with and
governed by the laws of the State of Ohio. This Plan is not intended to be
governed by the Employee Retirement Income Security Act and shall be so
construed and administered.

 

16.7 Compliance with Section 409A of the Code.

 

 

(a)

To the extent applicable, it is intended that this Plan and any Awards made
hereunder comply with, or be exempt from, the provisions of Section 409A of the
Code, so that the income inclusion provisions of Section 409A(a)(1) of the Code
do not apply to the participants. This Plan and any Awards made hereunder will
be administered in a manner consistent with this intent. Any reference in this
Plan to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such section by the U.S. Department
of the Treasury or the Internal Revenue Service.

 

 

(b)

Neither a participant nor any of a participant’s creditors or beneficiaries will
have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and Awards hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a participant or for a participant’s benefit under this Plan and
Awards made hereunder may not be reduced by, or offset against, any amount owing
by a participant to the Company or any of its subsidiaries.

 

26

--------------------------------------------------------------------------------

 

 

 

(c)

Notwithstanding any provision of this Plan and Awards made hereunder to the
contrary, if, at the time of a participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the participant is a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company will not pay such
amount on the otherwise scheduled payment date but will instead pay it, without
interest, on the tenth business day of the seventh month after such separation
from service.

 

 

(d)

Notwithstanding any provision of this Plan and Awards hereunder to the contrary,
in light of the uncertainty with respect to the proper application of Section
409A of the Code, the Company reserves the right to make amendments to this Plan
and Awards made hereunder as the Company deems necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A of the Code. In any
case, each participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on such participant
or for such participant’s account in connection with this Plan and Awards made
hereunder (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates will have any obligation to
provide any gross-up for the tax consequences of any provision of, or any
payment under, this Plan or any Awards hereunder. In addition, neither the
Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold any participant harmless from any or all of such taxes or
penalties.

 

ARTICLE 17 

Effective Date and Term

 

Effective Date and Term. The effective date of this Hickok Incorporated Amended
and Restated 2013 Omnibus Equity Plan is the date on which the Shareholders of
the Company approve it at a duly held stockholders’ meeting (the “Effective
Date”). No Award will be granted under this Plan more than 10 years after the
Effective Date, but all Awards granted on or prior to such date will continue in
effect thereafter subject to the terms

 

27